Citation Nr: 0003466	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-27 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Timeliness of the notice of disagreement (NOD) to a 
January 1995 rating decision in which the RO found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for schizophrenia.

2.  Whether a June 1973 rating decision that denied service 
connection for schizophrenia was clearly and unmistakably 
erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1972 to 
April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the RO in May 1997, in 
which the RO determined that the veteran's February 1997 
notice of disagreement (NOD) to a January 1995 rating 
decision was untimely, and from a July 1997 rating decision 
that denied a claim of clear and unmistakable error (CUE) in 
a June 1973 rating action.


FINDINGS OF FACT

1.  Notice of the RO's January 1995 rating decision in which 
it determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for schizophrenia was issued to the veteran on 
February 6, 1995.

2. The veteran's NOD, which was received at the RO in 
February 1997, was not filed within one year of the February 
6, 1995, notification of the January 1995 rating decision.

3.  In an unappealed June 29, 1973, rating decision, the RO 
denied service connection for schizophrenia.

4.  The veteran has not sufficiently alleged error in fact or 
law in the June 1973 rating decision that denied service 
connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The appeal as to the question of timeliness of the NOD to 
the January 1995 rating decision in which the RO determined 
that new and material evidence to reopen a claim of 
entitlement to service connection for schizophrenia is 
denied.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§  
20.200, 20.201, 20.302(a) (1999).

2.  The appellant has failed to establish that a June 1973 
rating decision was clearly and unmistakably erroneous with 
respect to the denial of service connection for 
schizophrenia.  38 C.F.R. § 3.105(a) (1973) and 38 C.F.R. 
§ 3.105 (a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of NOD

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Pursuant to applicable law and regulation, an 
appeal to the Board consists of a timely filed NOD in writing 
and, a timely filed substantive appeal received in response 
to a statement of the case (SOC).  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (1999).  The claimant has one year from 
the date of notification of the rating decision to file a NOD 
to initiate the appeal process.  38 U.S.C.A. § 7105(b)(1); 
20.302.

In the case on appeal, the RO denied the veteran's claim to 
reopen a prior final rating decision that had denied service 
connection for schizophrenia in a January 1995 rating 
decision.  The RO then issued written notice to the veteran 
of the denial by correspondence dated February 6, 1995.  A 
NOD was not received until February 1997, more than one year 
after the date of notification of February 1995 rating 
decision the appellant sought to appeal.

If there is a failure to comply with the law or regulations, 
it is incumbent upon the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105, 7108.  
As the veteran failed to submit a timely NOD with respect to 
the January 1995 rating decision in which the RO determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia, and the Board does not have jurisdiction to 
review the underlying claim, the appeal must be denied.  

II.  Clear and Unmistakable Error (CUE)

Initially, the Board notes that the notice of the June 1973 
rating decision is not currently in the claims folder.  This 
is a significant point, one which the Board will address 
before discussing the CUE claim because it is critical to 
finding that the June 1973 rating decision is a final rating 
decision from which an appeal may not now be taken.  See 
38 C.F.R. §§ 20.302, 20.1103 (1999).  (In other words, if 
notice was never sent to the veteran, the question of CUE 
would not need to be addressed because the June 1973 rating 
decision would not have become a final, binding rating 
decision as contemplated by 38 C.F.R. § 3.105(a) (final and 
binding rating decisions are accepted as correct in the 
absence of CUE).)

As noted, no copy of a notification letter appears in the 
claims file immediately following the June 1973 rating 
decision.  Presumably, the appellant was sent such a letter 
in accordance with regular procedures.  Evans v. Brown, 9 
Vet.App. 273 (1996) (there is a presumption of regularity 
that applies to the mailing of RO determinations).  
Nevertheless, even without such presumption, the Board notes 
that the veteran was notified of the denial of service 
connection in October 1982, January 1983, February 1983, June 
1993, and September 1993.  While these notifications came 
many years after the June 1973 denial, letters dated in these 
months informed the veteran that his schizophrenia was not 
service connected and instructed him on the procedure for 
appealing such a determination.  However, he did not appeal.  
See 38 C.F.R. § 19.118 (1982) and 38 C.F.R. § 19.129 (1983, 
1993) (a claimant has one year in which to file a notice of 
disagreement with a VA determination).  The result is that, 
even with notice of the denial coming many years after the 
June 1973 determination, the veteran's failure to contest any 
notice of the denial of the claim renders the June 1973 
denial final and binding as contemplated by 38 C.F.R. 
§ 3.105(a).  Consequently, the June 1973 determination may 
only be revised upon either upon the presentation of new and 
material evidence (which, for reasons discussed above, may 
not now be considered or addressed), or upon a showing of CUE 
in that denial of the claim.  

Under the provisions of 38 C.F.R. § 3.105(a), CUE requiring 
revision of a prior final rating action exists only where it 
appears "undebatably" that "[e]ither the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet.App. 
310, 313 (1992).  A determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior unappealed rating decision.  Russell, at 314.  
Additionally, CUE is the kind of error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet.App. 40, 43 (1993).  A 
disagreement with how the RO evaluated the facts is 
inadequate to raise such a claim.  Luallen v. Brown, 
8 Vet.App. 92, 95 (1995).

At the time of the June 1973 RO rating decision, the evidence 
of record consisted of the veteran's service medical records.  
Appellate review of the veteran's service medical records 
reveals that, prior to the start of basic training, the 
veteran was noted to be confused and returned late from a 
pass for which he received an Article XV and a fine of sixty 
dollars.  Thereafter, on November 16, 1972, the veteran was 
hospitalized  at Fort Dix for treatment of a fracture of the 
left ankle and rupture of the ligaments of the ankle.  During 
that hospitalization, the veteran exhibited unusual behavior 
and was transferred to the psychiatric ward where he was 
diagnosed with schizophrenia.  An informal Physical 
Evaluation Board was held at the hospital at Fort Dix in 
February 1973.  At that time, the veteran was found unfit for 
further military service and medically discharged with a 
diagnosis of schizophrenia.

In the veteran's case, it has been argued that the evidence 
supported a grant of service connection for schizophrenia in 
June 1973 because his entrance examination did not reveal any 
psychiatric disability prior to service.  He contends that he 
did not have any mental problems until he was in service.  
However, the veteran's allegations are merely that the RO 
should have weighed the evidence differently, or should have 
done more to assist the veteran with his claim.  These 
arguments do not suffice to establish CUE.

The Board finds that the veteran has not alleged any error(s) 
that are the kind of error that would be CUE on its face.  
See Fugo, 6 Vet. App. at 44.  There is no indication in the 
record that the correct facts were not before the RO.  Also, 
while the appellant has referenced the RO's failure to 
properly apply the laws with respect to resolving reasonable 
doubt in the veteran's favor, no assertion has been made with 
any degree of specificity as to how a different application 
of the laws and regulations cited by the appellant would 
dictate a "manifestly different" result.  Id.  Rather, the 
effect of the appellant's contentions is that he is merely 
asserting disagreement with how the RO evaluated the facts 
before it in June 1973.  This is an allegation, which is 
inadequate to raise a CUE claim.  Id.

When the determinative issue is "not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a CUE claim," and the appellant has failed to meet 
the legal requirement, the claim must be denied.  See 
Luallen, 8 Vet. App. at 96.


ORDER

The appeal on the issue of timeliness of the NOD to the 
January 1995 rating decision in which the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for schizophrenia 
is denied.






The claim of CUE in a June 1973 rating decision is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

